Title: From George Washington to Major General William Heath, 3 September 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters West-point 3d Septr 1779.
        
        I am just now favored with your letter of to-day with its inclosures which I return.
        I do not see that any further measures can be taken on your part, to apprehend those prisoners who have escaped, or to prevent their gaining the enemy’s lines.
        It will be necessary on this occasion to order the person who had the principal charge of the provost, provided he is an officer under

arrest—if a sergeant he must be confined and tryed, for suffering the escape—you will be pleased therefore to give the proper orders for this purpose. I am D. Sir your most obt sert
        
          Go: Washington
        
      